Citation Nr: 1807302	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  03-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to March 21, 2013.

2.  Entitlement to a separate compensable rating for diabetic retinopathy as a complication of diabetes mellitus, type II.

3.  Entitlement to increases in the 'staged' ratings (of 10 percent prior to August 6, 2014, and 0 percent from that date) assigned for the Veteran's peripheral neuropathy of the left lower extremity.

4.  Entitlement to increases in the 'staged' ratings (of 10 percent prior to August 6, 2014, and 0 percent from that date) assigned for the Veteran's peripheral neuropathy of the right lower extremity.

5.  Entitlement to increases in the 'staged' ratings (of 10 percent prior to August 6, 2014, and 0 percent from that date) assigned for the Veteran's peripheral neuropathy of the left upper extremity.

6.  Entitlement to increases in the 'staged' ratings (of 10 percent prior to August 6, 2014, and 0 percent from that date) assigned for the Veteran's peripheral neuropathy of the right upper extremity.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to special monthly compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

With regard to the issue of entitlement to a TDIU, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This issue was previously before the Board.  In an August 2010 decision, the Board denied the Veteran's claim for TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued an order that granted a Joint Motion for Remand (JMR) of the parties, dated that same month, to vacate the Board's August 2010 decision.  In August 2011, the Board remanded the issue for additional development.  In November 2013 and in June 2015, the Board again remanded the TDIU issue for required readjudication and development in connection with inextricably intertwined pending claims.

The Veteran testified on the TDIU issue before the undersigned at a Board hearing in April 2008.  A transcript of this hearing is of record.

With regard to the matters of the diabetic retinopathy rating, the PTSD rating, and the peripheral neuropathy ratings, these issues come before the Board on appeal from an October 2010 rating decision.  In September 2012, the Veteran expressed that he did not desire a Board hearing concerning these issues.  These issues were before the Board, for the first time, in November 2013 when these issues were remanded for additional development.  The issues were again remanded by the Board for additional development in June 2015.

The November 2013 Board decision included findings that the Veteran was entitled to earlier effective dates for the awards of separate compensable ratings for peripheral neuropathy of each upper and lower extremity.  The RO gave effect to those revisions of effective dates in a January 2014 rating decision.  During the processing of the Board's November 2013 remand directives, the RO developed new evidence pertinent to the PTSD rating and peripheral neuropathy rating issues.  In February 2015, the RO issued a rating decision awarding an increased 100 percent disability rating for PTSD effective from March 21, 2013 while also reducing each disability rating for peripheral neuropathy to 0 percent for each extremity (in sum, the rating reductions resulted in no reduction in the amount of compensation payable to the Veteran).

The Board notes that the Veteran's representative has submitted written argument in October 2017 that includes an explanation that the Veteran disputes the propriety of the peripheral neuropathy rating reductions made in the February 2015 RO rating decision.  The Board observes that there is no appeal currently before the Board concerning the propriety of these rating reductions; the Board currently has jurisdiction over claims of entitlement to increased ratings for diabetic peripheral neuropathy of each extremity.  The United States Court of Appeals for Veterans Claims (Court) has emphasized that "rating reduction cases" are separate from "rating increase cases."  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, to minimize confusion and procedural complications in this case, the Board simply notes at this time that the decision below resolves reasonable doubt in the Veteran's favor to award entitlement to increased 10 percent ratings for diabetic peripheral neuropathy of each of the Veteran's extremities (4 separate 10 percent ratings) for the period from August 6, 2014 onward.  In effect, this award fully restores the 10 percent ratings that were reduced by the February 2015 RO rating decision, and any concerns regarding the propriety of those reductions are rendered moot.

The Board notes that the Veteran's representative has requested multiple extensions of time prior to the issuance of a final Board decision in this matter.  Most recently, in October 2017, the Veteran's representative requested an extension "through November 24, 2017, to further submit additional evidence and argument in support of the Veteran's appeal."  The representative explained that "[w]e will assume this request for time is granted unless we receive written notification from you to the contrary."  The Board notes that additional evidence was received in November 2017, and this Board decision is being issued after the requested extension period has lapsed.


FINDINGS OF FACT

1.  For the period prior to March 21, 2013, the Veteran's PTSD was not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

2.  For the period from August 23, 2005 to December 6, 2012, the Veteran's diabetic retinopathy was manifested by an active pathology; it did not manifest in optic nerve impairment with corrected distance visual acuity lesser than 20/40 in either eye; it did not manifest in visual field impairment in either eye; it did not manifest in impairment of muscle function in either eye.

3.  For the period from December 7, 2012, onward, the Veteran's diabetic retinopathy has not been manifested by an active pathology (having resolved); any residuals have not manifested in optic nerve impairment with corrected distance visual acuity lesser than 20/40 in either eye; any residuals have not manifested in visual field impairment in either eye; any residuals have not manifested in impairment of muscle function in either eye.

4.  For the entire period on appeal, the neurological symptoms in the Veteran's left lower extremity resulting from diabetic neuropathy were characterized by "mild" incomplete paralysis of the sciatic nerve; incomplete paralysis to a "moderate" level has not been shown.

5.  For the entire period on appeal, the neurological symptoms in the Veteran's right lower extremity resulting from diabetic neuropathy were characterized by "mild" incomplete paralysis of the sciatic nerve; incomplete paralysis to a "moderate" level has not been shown.

6.  For the entire period on appeal, the neurological symptoms in the Veteran's left upper extremity resulting from diabetic neuropathy were characterized by "mild" incomplete paralysis of the ulnar nerve; incomplete paralysis to a "moderate" level has not been shown.

7.  For the entire period on appeal, the neurological symptoms in the Veteran's right upper extremity resulting from diabetic neuropathy were characterized by "mild" incomplete paralysis of the ulnar nerve; incomplete paralysis to a "moderate" level has not been shown.

8.  For the period prior to March 21, 2013, the Veteran's service-connected disabilities have not been shown to have been of such severity as to preclude substantially gainful employment.

9.  For the period from March 21, 2013, the Veteran's service-connected disabilities aside from PTSD (excluded from consideration due to being independently rated 100 percent disabling) have not been shown to have been of such severity as to preclude substantially gainful employment.

10. Effective March 21, 2013, separate from his TDIU, the Veteran has additional service-connected disabilities independently ratable at 60 percent or more disabling.


CONCLUSIONS OF LAW

1.  Prior to March 21, 2013, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  For the period from August 23, 2005 to December 6, 2012, the criteria for a 10 percent rating (but no higher) are met for the Veteran's service-connected diabetic retinopathy.  38 U.S.C. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76a, 4.78, 4.79, 4.84a (2007); 38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6006, and 6061 to 6081 (2017).

3.  For the period from December 7, 2012, onward, the criteria for a compensable rating are not met for the Veteran's service-connected diabetic retinopathy.  38 U.S.C. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76a, 4.78, 4.79, 4.84a (2007); 38 C.F.R. §§ 3.310, 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6006, and 6061 to 6081 (2017).

4.  For the period prior to August 6, 2014, the criteria for a rating in excess of 10 percent have not been met for diabetic neuropathy of the left lower extremity.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

5.  For the period from August 6, 2014, onward, the criteria for a 10 percent rating, but no higher, have been met for diabetic neuropathy of the left lower extremity.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

6.  For the period prior to August 6, 2014, the criteria for a rating in excess of 10 percent have not been met for diabetic neuropathy of the right lower extremity.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

7.  For the period from August 6, 2014, onward, the criteria for a 10 percent rating, but no higher, have been met for diabetic neuropathy of the right lower extremity.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

8.  For the period prior to August 6, 2014, the criteria for a rating in excess of 10 percent have not been met for diabetic neuropathy of the left upper extremity.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8699-8616 (2017).

9.  For the period from August 6, 2014, onward, the criteria for a 10 percent rating, but no higher, have been met for diabetic neuropathy of the left upper extremity.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8699-8616 (2017).

10.  For the period prior to August 6, 2014, the criteria for a rating in excess of 10 percent have not been met for diabetic neuropathy of the right upper extremity.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8699-8616 (2017).

11.  For the period from August 6, 2014, onward, the criteria for a 10 percent rating, but no higher, have been met for diabetic neuropathy of the right upper extremity.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8699-8616 (2017).

12.  The criteria for assignment of a TDIU are not met.  38 U.S.C. §§1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).

13. For the period from March 21, 2013, the criteria for an award of special monthly compensation at the housebound rate have been met. 38 U.S.C. §§ 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Increased Ratings Claims

Disability ratings are determined by comparing a Veteran's symptomatology during the pertinent period on appeal with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. 38 C.F.R. § 4.3.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase in a previously established rating (as in this case), the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence may be competent to address any matter not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of pertinent symptoms increased sometime prior to the date of the examination reports noting pertinent findings.  The Board has also considered the history of the Veteran's disabilities prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.

PTSD Rating

The Veteran seeks a disability rating in excess of 50 percent for PTSD for the period prior to March 21, 2013 (the date upon which a 100 percent rating for his PTSD came into effect).  The Veteran filed the claim on appeal, seeking an increased disability rating for PTSD, in October 2008.  The issue of entitlement to an increased rating requires consideration of a period beginning 1 year prior to the October 2008 claim; thus, the period for consideration begins in October 2007.  (The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).)

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

One factor that may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  These changes do not apply to claims pending before the Board on August 4, 2014.  See 79 Fed. Reg. 45093 (August 4, 2014).  As the Veteran's claim was initially certified to the Board before August 2014, the DSM-IV is applicable to this case.  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work). See DSM-IV.

In reviewing the evidence of record, the Board will consider any assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran submitted a written statement in October 2008 simply stating his request, in pertinent part, for an increased rating for PTSD.  The Veteran asserted that "[a]ll supporting evidence can be retrieved [through] my VA health records."  Later that month, the Veteran submitted a February 2006 Social Security Administration (SSA) decision that included a characterization of the Veteran's PTSD as "severe."

In February 2009, the Veteran underwent a VA PTSD psychiatric examination for VA rating purposes.  The report of this examination shows that the Veteran reported a very long list of very significant symptoms experienced "weekly to daily in frequency, currently at a severe level...."  The Veteran reported that he didn't "get along" with anyone, and that he did not have "any friends" aside from "a lady friend who stays with me."  The February 2009 VA examiner noted that the appropriate clinical testing revealed that the Veteran's subjective report of symptoms suggested "severe PTSD," but that the Veteran's subjective report of symptoms was an intentionally inaccurate representation of the severity of his PTSD pathology.  Formal psychological testing results led the examining psychologist to conclude: "Based on normative samples, individuals with results similar to those obtained from the Veteran have a 100% probability of having feigned or exaggerated their subjectively reported psychiatric symptoms."  Additionally, the examining psychologist explained: "The number of items he answered incorrectly on the SVT [symptom validity test] was extremely high and well above the recommended number for the identification of suspected symptom feigning."  The examining psychologist goes on to explain that "his performance on the SVT was significantly worse than would be expected by mere chance alone, strongly suggesting intentionally poor effort on his part.  These results corroborate his results on the gold standard instrument (above) and strongly suggest that his response style in the current exam involved the intentional or deliberate feigning or exaggeration of symptoms."

In light of the February 2009 VA examiner's findings that the appropriate clinical testing revealed that the Veteran's subjective report of symptoms was an intentionally inaccurate representation of the severity of his PTSD pathology, the Board finds that the Veteran's numerous subjective symptom reports at that time are not credible evidence for the purposes of this rating assignment analysis.  (The credibility of the Veteran's testimony is further discussed below).  Accordingly, there is no need for the Board to discuss the numerous symptoms in the list endorsed by the Veteran at that time.  The Board notes that the examining VA psychologist noted objective observations of the Veteran including: "Mildly unkempt.  Cooperative.  Mood appeared depressed with flat affect.  'Eagerly' and dramatically discussed combat stressors without being asked.  Denies S/I [suicidal ideation], H/I [homicidal ideation], hallucinations, and delusions.  Attention, memory, and judgment appeared to be WNL [within normal limits]."  The VA examiner assessed a GAF score of 55.

The VA examiner further expressly responded to a questionnaire with clear answers indicating that there was not "total occupational and social impairment due to PTSD signs and symptoms," and there were not "deficiencies in the following areas (judgment, thinking, family relations, work, mood, or school)" resulting from "PTSD signs and symptoms."  The VA examiner did find that there was "reduced reliability and productivity due to PTSD symptoms," explaining that "the Veteran reported disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships ....  These symptoms would likely cause reduced occupational reliability and productivity if he were currently employed."  These findings are consistent with the criteria for a 50 percent rating, and do not present a basis for finding that the criteria for a higher rating have been met.

In a May 2009 addendum to the February 2009 VA PTSD examination report, the VA examiner stated that "[f]rom the perspective of his symptoms of PTSD exclusively, the Veteran appears capable of being gainfully employed at a wide variety of occupations."

In June 2009, an affidavit submitted by T.D. (introduced as the Veteran's "common-law wife") stated that she witnessed "[a]lmost every night, [the Veteran] relives the memory of his actions in Combat therein Viet Nam and, every day, those problems manifest [t]hemselves therein his actions or inactions....  I know, it[']s not easy [f]or him to cope with his mood swings, among other problems."  She then notes that the Veteran "is now a diabetic," "suffer[s] from PTSD," and "[a]s a result of said problems coupled with [t]he medication that he is forced to take, it would be impossible for [the Veteran] to be 'gainfully employed at a wide variety of occupations' [f]or among other things, fear for his safety and, the safety of others."  The Board recognizes that this lay testimony is competent to report the observation of the Veteran's mood swings and the Veteran's described experiences with nightmares.  However, as discussed in greater detail below, the Veteran's mental health has been professionally evaluated by experts numerous times with attention to assessing his impairment and the extent of any safety risk posed by his health; the Board finds that the lay evidence is not competent to assess such safety risks in the same probative fashion as the expert mental health professionals charged with making such assessments in medical reports of record.

The Board has considered the lay testimony in this case, but notes that the Veteran has been repeatedly medically evaluated by professional experts who have determined repeatedly that the Veteran's psychiatric pathology does not manifest in a significant safety risk to the Veteran or to others, and who have noted no occupational functional impairment associated with the Veteran's medications.

In a September 2010 written statement, the Veteran reported that his "nightmares have increased from three times a week to a nightly event.  My meds have increased...."

An October 2010 VA PTSD examination report, prepared by a different VA examiner than conducted the February 2009 VA PTSD examination, indicates that there had been "[n]o significant change in psychosocial functional status since last C&P [VA rating examination] which was in 2009 for PTSD."  The examiner's clinical observations featured that the Veteran had no remarkable psychomotor activity, that his speech presented a "[p]aucity of content" as the "Veteran was a vague historian overall," the Veteran was "Suspicious, Irritable, Guarded" towards the examiner, his affect "appeared irritable, annoyed," his mood was "Dysphoric," his attention "Intact," he was oriented to person, time, and place, his thought process was "undeterminable," his thought content "Unremarkable," his judgment "Understands outcome of behavior," his intelligence was "Average," and his insight allowed him to "understand[] that he[] has a problem."  The Veteran reported sleep impairment featuring "nightmares ... of combat related content" with "intermitt[e]nt awakening during the night."  The Veteran "denied functional impairment as a result but reported he is fatigued a[]lot of the time."  The Veteran denied hallucinations, denied episodes of violence, denied any inability to maintain minimum hygiene, and denied any problem with activities of daily living.

The October 2010 VA examiner's testing revealed that the Veteran's remote memory was "grossly intact for biographical data consistent with records," and the Veteran's recent memory was "intact for recall of 2/3 items following brief delay, he recalled the 3rd with a semantic prompt."  Immediate memory was also noted to be "intact."  The October 2010 VA examination report discusses the Veteran's PTSD symptoms of persistent re-experiencing ("[r]ecurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions," and "recurrent distressing dreams of the event).  The report also discusses the Veteran's persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, including a feeling of detachment or estrangement from others.  The report discusses symptoms of increased arousal (difficulty falling or staying asleep in addition to irritability or outbursts of anger).  The report notes that the "[s]ymptoms are reported as daily to weekly in frequency, of mild to moderate severity lasting intermittently during the day."  The Veteran "reported a very limited social support system, primarily his mother and some other immediate family," and he "denied having friends or dating."

The October 2010 VA examination report shows that when quantitative psychometric assessment testing was conducted, the "Veteran was observed filling out the answer sheets without reading the questions."  Consequently, the examining psychologist determined that "[b]oth instruments, PAI and TSI, were invalid administrations."  The examining psychologist determined that the Veteran was competent to manage his affairs, and determined that the "Veteran's symptoms and treatment do not appear to have changed significantly since last C&P for PTSD in 2009."  The examiner remarked that any "[p]sychosis symptoms appear in remission, or at least stabilized by his current antipsychotic medications, and he doesn't appear to meet criteria for a separate diagnosis of depression at this time."  The examiner assessed a GAF score of 55 at the time.  The VA examiner explained that "[s]ocial functioning is undeterminable due to his lack of cooperation in answering questions during this evaluation, however he appears to have adequate interpersonal skills."  The Veteran presented "[n]o bizarre or aggressive behaviors although his behavior during this evaluation was fairly inappropriate, however not in the sense of a result of psychosis or other psychiatric symptom, it appeared rather to be a behavioral choice."  The VA examiner remarked that "[p]rognosis is undeterminable at this time as Veteran's behavior appears to continue to worsen, although report of symptoms and treatment have not changed significantly since last C&P for PTSD."

The October 2010 VA examiner further expressly responded to a questionnaire with clear answers indicating that there was not "total occupational and social impairment due to PTSD signs and symptoms," and there were not "deficiencies in the following areas (judgment, thinking, family relations, work, mood, or school)" resulting from "PTSD signs and symptoms."  The VA examiner did find that there continued to be "reduced reliability and productivity due to PTSD symptoms."  These findings are consistent with the criteria for a 50 percent rating, and do not present a basis for finding that the criteria for a higher rating have been met.

A June 2011 VA psychiatry outpatient note shows that the Veteran was assessed to be psychiatrically normal in all respects, although noting that the Veteran "expressed concerns about 'nightmares' during this session."  The report makes a reference to the Veteran's comment about a past suicide attempt at an unidentified past time: "I wanted to shoot myself I guess."  The examiner determined, however, that the Veteran "is not experiencing suicidal ideation."  A GAF score of 65 was assessed.

A November 2011 VA examination report, by another VA examiner, describes again that "[t]est results from this examination and previous examinations are invalid based on Veteran responding to test items in a random manner without reading the questions."  The November 2011 examining VA psychologist explains that the Veteran "is very difficult to evaluate and he is not forthcoming regarding the truth or extent of his symptoms leading examiners no option except to conclude that his symptoms are not as severe as he is reporting."  The VA examiner discussed that the "Veteran completed the Trauma Symptoms Inventory as a part of this evaluation," but that "[h]is test results are invalid as a result of over endorsing symptoms and endorsement of symptoms that are not typical of PTSD."  The VA examiner explained that one of the "invalid" test results was actually "impossible to obtain without total random answering of test questions."  The VA examiner notes that "[t]hese test results are consistent with previous test results from C&P exams for PTSD dated 02/02/09 and 10/15/10."  Notably, the VA examiner stated that "[t]here is no objective evidence to support the symptoms of or diagnosis for PTSD," whereas "malingering of severity of symptoms is strongly suspected."  The VA examiner noted that the Veteran's VA records reflected that "[h]e has not ha[d] his medications refilled since September of 2011 and has not returned to see his psychiatrist for medication evaluation and management since June of 2011.  He has not attended group therapy on a consistent basis."

The November 2011 VA examination report documents that the Veteran reported that he was "divorced and living with a girlfriend.  His mother still lives nearby.... he does not have any routine contact with his children."  The Veteran confirmed that he had been unemployed for some time.  The Veteran reported that he was "taking his medications every day as prescribed," but the VA examiner noted that the VA medical records reflected "that he last had these prescriptions filled on 09/04/11.  Based on this information, it is clear that he has not been taking his medications as prescribed if at all and is not compliant with his treatment program."  The Veteran described symptoms including flashbacks, nightmares, cold sweats, suspiciousness, and being "moody" and irritable.  The Veteran denied "suicidal ideation" and denied "homicidal ideation towards any specific person at this time."  The VA examiner noted that the Veteran's "affect is guarded and his demeanor is minimally cooperative," but that "[r]esults of his mental status exam are otherwise unremarkable."  The VA examiner noted that the Veteran last reported for a medication management appointment in June 2011 "with his psychiatrist who states that the Veteran continues to report problems with nightmares but his mental status is otherwise normal," and that the "Veteran's Psychosocial and Environmental Problems are 'mild'."

The November 2011 VA examination report lists the Veteran's complete set of PTSD symptomatology as: depressed mood, anxiety, chronic sleep impairment, and flattened affect.  The VA examiner found that the Veteran was competent to manage his financial affairs.  The examining psychologist reiterated, significantly, that: "It is apparent from review of his C-file and CPRS mental health records that this Veteran suffers from symptoms of PTSD; however, objective testing data and evidence from this examination and previous C&P exams indicates that he is over exaggerating symptoms to the extent of possible malingering."  The examining psychologist discusses that there is a "lack of objective evidence to support the Veteran's severity and frequency of reported symptoms," including following a detailed review of the claims-file and VA treatment history.

The November 2011 VA examiner assessed a GAF score of 65, explained as reflecting "symptoms of depressed mood, anxiety and insomnia but generally functioning well."  The VA examiner also noted that 65 was "also [the] most recent GAF score given the [] Veteran during his last psychiatrist evaluation 06/08/11 where his symptoms were reported as mild."  The VA examiner concluded that the Veteran's PTSD manifested in "Occupational and social impairment with reduced reliability and productivity."  The VA examiner found that the Veteran's PTSD did not manifest in "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The VA examiner also found that the Veteran's PTSD did not manifest in "Total occupational and social impairment."  These findings are consistent with the criteria for a 50 percent rating, and do not present a basis for finding that the criteria for a higher rating have been met.

A December 2011 VA treatment report shows that the Veteran again reported for a consultation with a VA psychiatrist.  The report observes that the Veteran was "carrying a cane which he does not use.  He walks steadily," and later notes that "[h]e carries a cane, but, without a limp."  The report describes that "[h]e has no complaints today, and, he seems to want only a refill of medication."  The report remarked that the Veteran "sits and for a brief time he demonstrates some tremor of the right upper extremity, but, this lapses with discussion."  The treating VA psychiatrist notes that "[t]he previously recognized problem of treatment compliance, documented in this veteran since 2004 ... persists."  The December 2011 report shows that the Veteran was oriented in all respects and had good hygiene.  The treating VA psychiatrist notes that the Veteran "demonstrates what may be described as an affectation, as, the veteran has an unusual fine mild amplitude tremor of the upper extremities, which alternates with attention, suggesting this is a voluntary act."  The report shows that the Veteran "demonstrates normal attentional processes," his "thought processes are logical and goal directed," and he was "able to test reality," "is not delusional," and "is not experiencing hallucinations."  The Veteran's mood was "euthymic" and his affect was "well modulated and stable."  The Veteran was "not experiencing suicidal ideation" and had "no plan to harm self or others."  A "prior suicide attempt" was noted, but without an identified time aside from "[n]ot today."  The December 2011 VA treatment report noted that the Veteran "does not experience overwhelming hopelessness concerning the future," and "Schniedman's criteria regarding suicidality were assessed" as "Low" in all respects.  The treating VA psychologist assessed a GAF score of 65.

A March 2012 statement from the Veteran's partner / common law wife describes the Veteran struggling with "anger," including his expressing resentment and anger "[e]very time [he] sees an Asian person," with reference to his experiences associated with the Vietnam War.  The statement describes that the Veteran experiences suspiciousness, difficulty sleeping, hypervigilance (getting up "in the middle of the night checking everything around the house" and being "on guard at all time[s]").  She also describes that the Veteran's dreams involve such violence as to lead to the Veteran striking out and injuring his partner, making it necessary for her to sleep apart from him.

At the end of the PTSD rating period for appeal, immediately prior to the March 2013 effective date for the Veteran's 100 percent rating for PTSD, a March 2013 VA psychiatry outpatient note discusses that the Veteran "presented for follow-up" and "admitted to feeling depressed much of the time but denied suicidal ideation."  The Veteran "expressed anger over ongoing legal matters pertaining to an argument with a truck driver who reportedly falsely accused him of shooting at him... but did not express any homicidal thoughts."  The Veteran indicated that "[s]leep continues to be disrupted by nightmares of combat but patient expressed resignation to their continued presence."  The Veteran also described that "[h]e tries to avoid watching television shows about war as these tend to trigger nightmares."  The Veteran "did not report experiencing any flashbacks recently."  The consultation report shows that the Veteran was observed to be "oriented x 4," "adequately dressed and nourished," "w[a]lked with the assistance of a cane," "[n]o involuntary movements were noted," "[e]ye contact was poor," "[a]ffect was sad mood described as: 'about the same,'" "[t]hought process was goal-directed," "speech [was] of normal rate and volume," and "[t]here was no evidence of psychosis."  The treating VA mental health professional assessed that "[a]cute risk of suicidal behavior is considered to be low."  The VA mental health professional was concerned that "[d]epression and exogenous stressors" may have been "exacerbat[ing] symptoms of PTSD," but no clear distinction between service-connected and non-service-connected symptomatology was identified.

During the period for consideration in this case, prior to March 21, 2013, the evidence indicates that the Veteran's reports and presentations of pertinent symptomatic impairment were repeatedly found by various mental health professionals to be intentionally inaccurate, including demonstration of the inaccuracy of his responses through professional analysis of his responses in objective testing (with determinations that his answers were intentionally significantly exaggerated, inconsistent with known plausible symptom configurations, and/or random).  The Board must accordingly conclude that the Veteran's own descriptions of his mental health symptomatology during this period are not credible evidence in this case.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Board notes that the Veteran's testimony in this regard is self-serving (if accepted, it would support his appeal disability benefits).  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has reviewed the Veteran's November 2017 affidavit, which includes some testimony regarding the severity of his PTSD symptoms.  However, detailed discussion of this testimony is not necessary for this analysis as (1) the testimony does not particularly pertain to the severity of the Veteran's psychiatric impairment in the specific rating period on appeal in this case, and (2) the Board has concluded that the Veteran's own descriptions of his mental health symptomatology during the pertinent rating period are not credible evidence in this case.  The Board observes that the Veteran reported that his "child's mother moved out 3 months ago because we could not get along or make our relationship work" to illustrate his "extreme difficulty in maintaining any type of relationship," but as the cited development occurred well after a 100 percent schedular rating for PTSD already came into effect (on March 21, 2013), this testimony does not provide a basis for an increased rating for the period prior to March 21, 2013.  Other psychiatric symptoms described by the Veteran in the November 2017 affidavit are similarly presented as a description of his current status and do not present a credible pertinent basis for an increased rating prior to March 21, 2013.

Examining the evidence independent of the Veteran's non-credible symptom reports during the period, the Board finds that the credible probative evidence weighs against finding that the Veteran's PTSD manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as those contemplated by the criteria for a rating in excess of 50 percent.  Each of the three VA compensation examiners expressly concluded that the Veteran's PTSD did not manifest in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The conclusions of each VA compensation examiner are supported by the clinical findings, including with consideration of each examiner's separate finding of demonstrable misrepresentation of symptom manifestations on the part of the Veteran.

The Board recognizes that GAF scores as low as 45 have been assigned in VA mental health assessments, including treatment reports dated in April 2008, July 2008, March 2010, October 2010, and January 2011, and a GAF range of "41-50" is presented in a number of VA group therapy reports pertaining to the Veteran.  To the extent that the Veteran's reports of his own symptoms have been shown to be non-credible, the GAF scores derived in part from such symptom reports are of diminished probative value.  In any event, the Board notes that a GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), which is consistent with the criteria for a 50 percent rating and does not necessarily indicate the level of impairment contemplated by the criteria for a 70 percent rating.  Serious impairment in social, occupational, or school functioning does not necessarily indicate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as contemplated by a 70 percent rating.

Considering the GAF scores, but with primary attention to the shown symptoms and impairments and with recognition that the Veteran's symptom reports have been shown to be non-credible, the criteria for a rating in excess of 50 percent have not been met for the period prior to March 21, 2013.  The Board finds that there is no credible evidence showing that the Veteran's PTSD manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms.

Additional reference to the Veteran's mental health are presented in other evidence of record, including reports from group therapy sessions associated with the Veteran's treatment at times.  The additional evidence of record does not present findings concerning the Veteran's mental health that significantly expand upon, revise, or contradict the findings in the most detailed evidence discussed by the Board in this decision.

Regarding the period on appeal (prior to March 21, 2013), the Board finds that the evidence of record does not establish that the criteria for a rating in excess of 50 percent for PTSD have been met.  The pertinent VA examination reports from the period show that multiple competent mental health professionals assessed the Veteran's psychiatric impairment as featuring occupational and social impairment with reduced reliability, but not rising to the level of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  No competent medical professional assessed the Veteran's mental health impairment as featuring the deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms of the nature and severity contemplated by the criteria for a rating in excess of 50 percent rating prior to March 21, 2013.

Although the Veteran had significant symptoms during the period, including credibly reported sleep-disturbances featuring nightmares witnessed by his partner / common law wife, the demonstrably non-credible nature of the Veteran's broadest symptom reports leaves the record devoid of credible evidence showing symptomatic impairment meeting the criteria for a rating in excess of 50 percent prior to March 21, 2013.  The competent medical evidence discussed above indicates, as stated in the October 2010 VA examination report and consistent with other VA examination reports, that the Veteran had "adequate interpersonal skills" and that his "inappropriate" behavior "appeared rather to be a behavioral choice" in which although his "behavior appears to ... worsen" the Veteran's "report of symptoms and treatment have not changed significantly since [the February 2009] C&P for PTSD" which, itself, identified the Veteran's symptom report as exaggerated, invalid, and non-credible.

The Board finds that the persuasive competent medical evidence in this case shows that the criteria for a rating in excess of 50 percent rating were not met during the period prior to March 21, 2013.  There is no evidence identifying an ascertainable date of increase preceding the March 21, 2013 effective date for the established award of the increased 100 percent rating that is currently in effect.  Accordingly, the Board finds that no rating in excess of 50 percent is warranted prior to March 21, 2013.

Not only had the Veteran not exhibited the symptoms listed as examples for a rating of 70 percent (the next schedular rating available above 50 percent) prior to March 21, 2013, but his psychiatric symptoms are not otherwise shown to have been of similar severity, frequency, and duration as contemplated by the criteria for ratings in excess of 50 percent.  See Vazquez-Claudio, 713 F.3d at 118.  The Veteran's service-connected psychiatric impairment clearly caused occupational and social impairment, but not with any credibly shown deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of the severity, frequency, and duration contemplated by the criteria for a rating in excess of 50 percent.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective psychiatric examinations, had more nearly approximated the criteria for a 50 percent rating prior to March 21, 2013, and had not manifested in such severity to warrant a rating in excess of 50 percent during any portion of that period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the award of a rating in excess of 50 percent prior to March 21, 2013, that doctrine is not applicable to this extent.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Neither the Veteran nor his representative has raised any other issues associated with the PTSD rating, nor have any other issues been reasonably raised by the record in connection with the PTSD  rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, no rating for PTSD in excess of 50 percent is warranted prior to March 21, 2013.

Diabetic Retinopathy

The criteria for rating eye disabilities are set forth in 38 C.F.R. § 4.79, which were revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  Because the Veteran's claim was filed prior to December 2008 (the diabetic retinopathy rating issue originally arose from an October 2008 claim for an increased rating for diabetes mellitus), the old criteria as set forth under 38 C.F.R. § 4.84a (2007) are applicable in this case.

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the revisions to the eye disability rating criteria pertinent to this case have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the veteran.

Under the former (effective prior to December 10, 2008) rating criteria:

Where bilateral visual acuity is shown to be associated with diabetic retinopathy, it is rated by analogy under 38 C.F.R. § 4.84a (2007), Code 6006 for retinitis.  Diagnostic Codes 6000 through 6009 provide for evaluation of diseases of the eye under general criteria, which in turn provide that chronic forms of the diseases listed in those diagnostic codes are rated from noncompensable to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  An additional 10-percent rating is combined during active pathology.  The minimum rating during active pathology is 10 percent.  See 38 C.F.R. § 4.84a (2007).

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2007).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2007).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot (.30m.) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (.91m.), lesser extents of visions, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (.91 m.), being considered of negligible utility.  With visual acuity 5/200 (1.5/60) or less or the visual field reduced to 5[degrees] concentric contraction, in either event in both eyes, the question of entitlement on account of regular aid and attendance will be determined on the facts in the individual case.  38 C.F.R. § 4.79 (2007).

Eye impairment is rated on the basis of impairment of central visual acuity.  Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.

A 10-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a (2007), Diagnostic Codes 6078, 6079.

A 20-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a (2007), Diagnostic Codes 6077, 6078.

A 30-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a (2007), Diagnostic Codes 6070, 6074, 6076, 6077, 6078.

A 40-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a (2007), Diagnostic Codes 6066, 6070, 6073, 6076.

A 50-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a (2007), Diagnostic Codes 6065, 6069, 6073, 6076, 6078.

A 60-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a (2007), Diagnostic Codes 6065, 6069, 6073, 6076.

A 70-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a (2007), Diagnostic Codes 6064, 6068, 6072, 6075.

An 80-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a (2007), Diagnostic Codes 6064, 6068, 6072, 6075.

A 90-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a (2007), Diagnostic Codes 6064, 6068, 6072, 6075.

A 100-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a (2007), Diagnostic Codes 6061, 6062, 6063, 6067, 6071.

In addition, 38 C.F.R. § 4.76 provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Under 38 C.F.R. § 4.76a, ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2007).

According to Table III in 38 C.F.R. § 4.76a (2007), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85, down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.

Diagnostic Code 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100-percent disability rating for bilateral loss, and a 30-percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70-percent disability rating for bilateral loss, a 20-percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50-percent disability rating for bilateral loss, a 10-percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30-percent disability rating for bilateral loss, a 10-percent disability rating for unilateral loss, or is rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20-percent disability rating for bilateral loss, a 10-percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30-percent disability rating, unilateral loss warrants a 10-percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20-percent disability rating, unilateral warrants a 10-percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2007).

Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Code 6080, Note (2) (2007).

Under 38 C.F.R. § 4.84a, Diagnostic Code 6013 (2007), glaucoma (simple, primary, noncongestive) is to be rated on impairment of visual acuity or field loss, with a minimum rating of 10 percent.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6026 (2007), cataracts (both pre-operative and post-operative) are to be rated on impairment of vision or aphakia.  Diagnostic Code 6027 provides that aphakia (bilateral or unilateral) is to be rated a minimum of 30 percent disabling, not to be combined with any other rating for visual impairment.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6081 (2007), a minimum 10 percent rating is assigned when a scotoma is large or centrally located.  Otherwise, scotomas are rated based on visual impairment due to scotoma, with such rating not to be combined with any other rating for visual impairment.

Under the current (effective from December 10, 2008) rating criteria:

Under 38 C.F.R. § 4.79, Diagnostic Code 6006 (2017), retinopathy is to be rated on the basis of either visual impairment due to the condition or on incapacitating episodes, whichever results in a higher rating.  In this case, incapacitating episodes are not shown or contended to have been part of the disability picture for consideration, and the highest ratings are available from rating on the basis of visual impairment.

Under the new rating criteria in effect from December 10, 2008, visual impairment is evaluated based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (2017).  Impairment of visual acuity is rated based upon lens-corrected distance vision with central fixation.  38 C.F.R. § 4.76(b) (2017).

Under the new rating criteria, the severity of visual acuity is determined by applying the criteria set forth at 38 C.F.R. § 4.79 (2017).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066.

In this regard, a 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2017).

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2017).

A 30 percent evaluation is warranted only (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2017).

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).

A 50 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/70; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/70; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).

A 60 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/100; (5) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/100; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/70 or 20/100.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).

A 70 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/200; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/200; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/200; (5) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/200; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/200.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).

An 80 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 15/200; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 15/200; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 15/200; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 15/200; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 15/200.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).

A 90 percent disability rating is warranted only (1) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 10/200; (2) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 10/200; (3) when vision in one eye is no more than light perception and vision in the other eye is correctable to 10/200; or (4) when there is anatomical loss of one eye and vision in the other eye is correctable to 10/200. 38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).

A 100 percent disability rating is warranted only (1) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 5/200; (2) when vision in one eye is no more than light perception and vision in the other eye is correctable to 5/200; (3) when there is anatomical loss of one eye and vision in the other eye is correctable to 5/200; (4) when there is no more than light perception in both eyes; or (5) when there is anatomical loss of both eyes.  38 C.F.R. § 4.79, Diagnostic Codes 6061, 6062, 6063, 6064, 6065, 6066 (2017).

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080 (2017).

Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees. The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.

Under the current version of Diagnostic Code 6080, a 10 percent rating is warranted for concentric contraction of visual field with a remaining field of 46 to 60 degrees unilaterally or bilaterally, 31 to 45 degrees unilaterally, 16 to 30 degrees unilaterally, loss of superior half of visual field unilaterally or bilaterally, loss of inferior half of visual field unilaterally, loss of nasal half of visual field unilaterally or bilaterally, or loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2017).

A 20 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees unilaterally.  Id.

A 30 percent rating is warranted for concentric contraction of visual field with a remaining field of 31 to 45 degrees bilaterally, or 5 degrees unilaterally, or loss on inferior half of visual field bilaterally, or loss of temporal half of visual field bilaterally, or homonymous hemianopsia.  Id.

A 50 percent rating is warranted for concentric contraction of visual field with a remaining field of 16 to 30 degrees bilaterally.  Id.

A 70 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees bilaterally.  Id.

A 100 percent rating is warranted for concentric contraction of visual field with a remaining field of 5 degrees bilaterally.  Id.

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, the regulations instruct to separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.  38 C.F.R. § 4.77(c) (2017).

Under 38 C.F.R. § 4.79, Diagnostic Code 6027 (2017), a preoperative cataract is to be rated based on visual impairment, and a postoperative cataract is to be rated on the basis of visual impairment if a replacement lens is present, or on the basis of aphakia if there is no replacement lens.  Diagnostic Code 6028 provides a minimum 30 percent rating for aphakia (unilateral or bilateral), otherwise to be rated on the basis of visual impairment with the resulting level elevated one step.

Under 38 C.F.R. § 4.79, Diagnostic Code 6081 (2017), a minimum 10 percent rating is assigned when a scotoma affects at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.  Alternatively, scotomas may be evaluated based on visual impairment due to scotoma, if that would result in a higher evaluation.

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79 (2017).

As an initial matter, as there is no medical evidence of record suggesting any impairment of muscle function in either eye, the Veteran's eye disabilities will be rated based on the rating criteria for diseases of the eye, impairment of central visual acuity and field vision, and impairment of visual fields.

The Veteran's claim of entitlement to a compensable disability rating for diabetic retinopathy features a conflict between earlier evidence indicating the presence of diabetic retinopathy and more recent evidence indicating no such pathology (including at least one suggestion that the Veteran was never previously properly diagnosed with such a pathology).

Significantly, the Veteran has been diagnosed on multiple occasions during the rating period on appeal with at least a "trace/mild" degree of "non-proliferative diabetic retinopathy" based upon objective findings, including in the October 2010 and November 2011 VA examination reports, with other diabetic retinopathy diagnoses in earlier VA medical evidence (including in August 2005 and May 2006 VA examination reports).  However, there is more recent evidence (including VA examination reports dated in August 2014 and in April 2016, and some VA treatment reports) suggesting that the Veteran has not been found to have diabetic retinopathy during evaluations of his diabetic complications.  It is important to note that under the former rating criteria, applicable in this case, a minimum rating of 10 percent may be assigned during any period of active pathology for diabetic retinopathy.  Accordingly, informed appellate review of the question of entitlement to a separate compensable rating for diabetic retinopathy requires clear and adequately informed evidence establishing when the Veteran has had active diabetic retinopathy during the period on appeal, and when any such diabetic retinopathy is first shown to have ceased to be an active pathology.
 
The report of the August 2014 VA examination essentially reflects that the VA examiner found no diagnosis or disability of the Veteran's eyes.  However, the report indicates that the VA examiner answered "No" to the question "Does the Veteran now have or has he/she ever been diagnosed with an eye condition (other than congenital or developmental errors of refraction)?"  This answer is confusing because the Veteran is clearly documented to have been diagnosed with diabetic retinopathy on multiple prior occasions.  The August 2014 VA examiner does not discuss the matter of reconciling the past diagnoses of diabetic retinopathy with the examiner's own finding of the absence of any diagnosis or history of diagnosis for the eyes.
 
In June 2015, the Board remanded the issue with instructions seeking a more adequate medical opinion discussing the Veteran's history of multiple documented diagnoses of at least some degree of diabetic retinopathy over a period of years.  The Board requested that the opinion "reconcile any contrary finding (a finding that the Veteran does not have diabetic retinopathy) with that history," and the Board requested that the opinion specifically indicate "when is the Veteran last shown to have had an active pathology of diabetic retinopathy / when did past diabetic retinopathy cease to be an active pathology?"  The April 2016 VA examination report shows that there was "No answer provided" as to whether the Veteran has ever been properly diagnosed with an eye condition; the examiner elsewhere in the report provided a one sentence summary of medical history noting only that a November 2011 VA examination report "stated that he had mild NPDR" and a December 2012 VA examination report "stated he did not...," but unfortunately does not fully address the Veteran's complete medical history or respond to the Board's question seeking an opinion as to when the Veteran was last medically shown to have active diabetic retinopathy or when he is first persuasively shown to have ceased to have active diabetic retinopathy.  (The April 2016 VA examination report is clear in stating that the Veteran "had no diabetic retinopathy at this examination.")
 
In April 2017, the Board obtained a VHA medical expert opinion responding to the Board's questions with consideration of the Veteran's complete medical history.  The April 2017 VHA expert opinion, informed by review of the Veteran's claims-file, presents the following  conclusion: the Veteran "was last show[n] to have an active pathology of diabetic retinopathy on 11/2011.  The earliest that the medical documentation establishes that the retinopathy had resolved was on 12/2012."  The Board has identified the VA treatment reports from the times identified by the VHA expert's opinion, and finds that they provide a reasonable basis for the expert's competent medical conclusions.  The Board observes that a December 2011 VA treatment report appears to document similar findings to those presented in the pertinent December 2012 VA treatment report; the Board assumes that the VHA expert reviewed this information when determining that the earliest date upon which resolution of the diabetic retinopathy was fully established was that of the pertinent December 2012 VA treatment report.

As noted above, because the Veteran's claim was filed prior to December 10, 2008, the older criteria for rating retinopathy as set forth under 38 C.F.R. § 4.84a (2008) are applicable in this case.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84a, Codes 6000-6009 (2008).  The Board finds that the VHA expert opinion provides competent probative evidence confirming that the Veteran had an active diabetic retinopathy pathology for a period ending no later than in December 2012.  The Board has further reviewed the evidence to determine when the active pathology is shown to have begun.  An April 2001 VA medical report shows that an ophthalmology examination that month revealed "no evidence of diabetic retinopathy."  Evidence following April 2001, but prior to August 2005, includes medical evaluations of the Veteran's eyes with no finding of diabetic retinopathy, including in VA reports dated in August 2001 (multiple reports) and a December 2004 VA diabetes examination report (including documentation of the Veteran reporting that his vision was normal).

Significantly, the report of an August 23, 2005 VA medical evaluation shows a diagnostic finding of "mild nonproliferative diabetic retinopathy - right eye."  This diagnostic impression is repeated in a May 2006 VA compensation examination of his eyes.  From that time forward, until the conclusion of the period of active pathology identified by the April 2017 VHA expert opinion, contemporaneous medical records present changing / inconsistent findings regarding the presence and nature of diabetic retinopathy in the Veteran's case.

Resolving any reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for active diabetic retinopathy pathology is warranted from the time of its diagnosis on August 23, 2005 until the time the evidence establishes the pathology had resolved; the April 2017 VHA expert opinion, supported by the contemporaneous evidence, indicates that resolution of the diabetic retinopathy was demonstrated by the time of the December 7, 2012 VA treatment report showing no evidence of diabetic retinopathy ("no diabetic retinopathy seen OU") at that time.

None of the evidence during the period for consideration otherwise shows a compensably severe (under any applicable rating criteria) impairment associated with the Veteran's diabetic retinopathy.  Medical evaluation of the Veteran's eye health during this period documented in VA treatment reports does not indicate any compensable impairment of visual acuity, and the medical reports show no field loss, pain, rest-requirements, or episodic incapacity associated with diabetic retinopathy to otherwise warrant further rating increases.  Accordingly, the Board finds that the only basis for an increased rating for diabetic retinopathy shown by the evidence in this case is the presence of an active pathology shown from August 23, 2005 to December 7, 2012.  A 10 percent rating for the active pathology is warranted under the applicable former rating criteria for the August 2005 to December 2012 period, but no further compensable impairment associated with the diabetic retinopathy is shown in this case.

The Board finds that none of the other reports of the health of the Veteran's eyes during the periods on appeal show impairment for any ascertainable period meeting the criteria for further or additional increased ratings.  The Board finds none of the evidence of record otherwise presents findings or information contradicting the pertinent findings and information presented in the most probative and detailed evidence discussed above.  The Board finds that the shown manifestations of the Veteran's bilateral eye disability during the periods on appeal have not more nearly approximated the criteria for any further increase at any time during the period on appeal.  Accordingly, any further increased ratings for the bilateral eye disability are not warranted for any portion of the periods on appeal.

Based on the evidence of record, the Board concludes that a 10 percent rating for diabetic retinopathy is warranted from August 23, 2005 to December 7, 2012; the Board concludes that no further increased rating for diabetic retinopathy is warranted at any time.  The preponderance of the evidence indicates that the Veteran's diabetic retinopathy has not manifested in compensably severe impairment aside from the presence of a mild active pathology shown from August 23, 2005 to December 7, 2012.

Neither the Veteran nor his representative has raised any other issues arising from the diabetic retinopathy rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board here grants the Veteran's appeal to the extent that it finds an increased 10 percent rating is warranted for the Veteran's diabetic retinopathy for the period from August 23, 2005 to December 7, 2012.  The Board finds that no further increased rating is warranted for any portion of the period on appeal.  To the extent that any further increase in the compensation for diabetic retinopathy is denied, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Peripheral Neuropathies of the Bilateral Upper and Bilateral Lower Extremities

The Board's prior November 2013 decision established the proper effective date for each of the separate compensable ratings for peripheral neuropathies of the extremities; the effective date for each extremity's rating is November 19, 2007.  The Board now considers the Veteran's appeal for increased ratings for peripheral neuropathies from that date through the present.

The Veteran's lower extremity diabetic neuropathies are rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  The Board notes that Diagnostic Code 8520's rating criteria are identical to those for Diagnostic Code 8620 for neuritis of the sciatic nerve and Diagnostic Code 8720 for neuralgia of the sciatic nerve.  See 38 C.F.R. § 4.124a.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe paralysis; a 60 percent rating is warranted for severe paralysis, with marked muscular atrophy; and a maximum 80 percent rating for complete paralysis (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran's upper extremity diabetic neuropathies are rated under Diagnostic Code 8699-8616, as analogous to neuritis of the ulnar nerve.  The hyphenated codes are intended to show that the Veteran's right and left upper extremity diabetic neuropathy are, each, rated by analogy as neuritis of the ulnar nerve under Diagnostic Code 8616.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then '99.'

The Board notes that Diagnostic Code 8616's rating criteria are identical to those for Diagnostic Code 8516 for neuritis of the ulnar nerve and Diagnostic Code 8716 for neuralgia of the ulnar nerve.  See 38 C.F.R. § 4.124a.

Under Diagnostic Code 8616, mild incomplete paralysis warrants a 10 percent rating is warranted.  Moderate incomplete paralysis warrants a 20 percent rating when affecting the minor upper extremity, and warrants a 30 percent rating when affecting the major upper extremity.  Severe incomplete paralysis warrants a 30 percent rating when affecting the minor upper extremity, and warrants a 40 percent rating when affecting the major upper extremity.  Complete paralysis warrants a 50 percent rating when affecting the minor upper extremity, and warrants a 60 percent rating when affecting the major upper extremity.  Complete paralysis of the ulnar nerve involves "the 'griffin claw' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8616.

The Veteran was previously awarded a 10 percent disability rating for each upper and lower extremity (four separate 10 percent ratings) due to diabetic peripheral neuropathy; this award was based, in part, upon findings presented in an April 2008 nerve conduction study (NCS) documented in the Veteran's VA medical records.  Each of those ratings has since been terminated on the basis of an August 2014 VA examination report that concluded that the Veteran does not have diabetic peripheral neuropathy in any of his four extremities.  Conflicting information has added confusion to the matter of determining whether the Veteran currently has, or has ever had, properly medically diagnosed diabetic peripheral neuropathy (rather than either peripheral neuropathy unrelated to service-connected diabetes or even no significant peripheral neuropathy pathology at all).

Although the propriety of the rating reductions are not formally before the Board on appeal at this time, the Board observes that the reduction of the extremity neuropathy ratings at issue occurred during the pendency of this appeal and the Board may consider whether an increased rating back to prior levels (or higher) is warranted.  The Board also observes, in passing, that under 38 C.F.R. § 3.344(a) ratings for disabilities subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  The provisions of 38 C.F.R. § 3.344(a) apply where a rating has been in effect for 5 years and stabilized.  38 C.F.R. § 3.344(c).  (The 10 percent ratings assigned for neuropathy of each extremity were in effect from November 2007 to August 2014.)
 
The August 2014 VA examination report acknowledges that the Veteran has been service-connected for "peripheral polyneuropathy," but describes this diagnosis as "subclinical without functional limitations."  The VA examiner's discussion indicates that although the "Veteran perceive[s] reported symptomatology ... today[']s clinical examination is inconsistent with claimed diagnosis of polyneuropathy."  The August 2014 VA examiner finds that the "Veteran does not meet diagnostic criteria by the United Kingdom Screening Test, nor by Michigan Neuropathy Screening Instrument as defined by the panel of experts of Diabetic Neuropathy in Toronto in 2009."  Given that the Veteran had previously been medically diagnosed with peripheral neuropathy in each of his upper and lower bilateral extremities, the significance of the negative "screening" tests is somewhat unclear.  The matter is made more unclear by the fact that the August 2014 VA examiner, consistent with some prior medical evidence of record, suggests that the Veteran had decreased reflexes for all tested reflexes in all four extremities.  Notably, the October 2010 VA examination report showed decreased reflexes in the lower extremities but normal reflexes in the upper extremities; the November 2011 VA examination report showed all reflexes normal for all extremities, while still finding mild incomplete paralysis in both lower extremities due to diabetic neuropathy and with a number of mild sensory disturbances in all extremities.  Furthermore, the Board observes that the Veteran's VA treatment records appear to indicate that the Veteran is prescribed medication (including gabapentin) to manage his peripheral neuropathy symptoms.
 
In context, the significance of the Veteran having clinically noted decreased reflex response throughout all four extremities during testing in August 2014 is unclear and warrants clarification.  The August 2014 VA examiner found that the neurological examination was "normal" without further discussing the decreased reflex responses in every extremity.  As the August 2014 reflex testing seems to suggest some manner of greater neurological abnormality or deficiency relative to the prior November 2011 VA examination report in each of the four extremities, the Board remanded the case to obtain clarification or an explanation to reconcile the worsening reflex testing results in August 2014 with the August 2014 examiner's conclusion that the Veteran's peripheral neuropathy was not clinically detectable or resulted in less than the previously established "mild incomplete paralysis" in each extremity.
 
The latest VA examination report, dated in April 2016, indicates that the Veteran had a "[n]ormal neurological examination" at that time, and offered an opinion explaining that the April 2008 nerve conduction study did not actually reveal the presence of diabetic neuropathy.  The Board notes that the April 2008 nerve conduction studies revealed abnormal findings in three of the four extremities, and these results were cited in subsequent VA examination reports, with each examiner apparently finding that no new nerve conduction studies were necessary or medically indicated.  The April 2016 VA examination report points to the April 2008 findings of "[m]ild motor neuropathy of the left upper extremity and bilateral lower extremity as per EMG/NCS," and states that the report "does not support a diabetic neuropathy" because "[d]iabetic neuropathy if found in a EMG/NCS is identified as a sensory nerve function neuropathy."  In an expanded discussion of the opinion (in an attached report), the April 2016 VA examiner states that the "Veteran does not meet diagnostic criteria for diagnosis of diabetic neuropathy according to multiple screening tools: United Kingdom Screening Test, Michigan Neuropathy Screening Instrument and EMG/NCS of record," noting that the "EMG/NCS performed 4/11/2008 results were: ... left ulna focal neuropathy at elbow with slowing of motor conduction.... mild generalized motor neuropathy in lower extremities."  The April 2016 VA examiner explained that because "[t]he E[M]G/NCS study did not identify any findings of sensory nerve neuropathy," the examiner concluded that "the objective findings of the EMG/NCS performed in 4/2008, does not support findings of diabetic neuropathy."  The April 2016 VA examiner fully explained the rationale for this conclusion: "The EMG/NCS findings of mild motor neuropathy of bilateral extremities is not consistent with diabetes.  The EMG/NCS findings of ulna focal neuropathy at elbow with slowing of motor conduction is not consistent with diabetes...."  The April 2016 VA examiner further opined that the "decreased reflexes shown ... in the 10/2010 VA exam and 8/2014 exam ... are of unknown etiology," but not indicative of diabetic neuropathy because "[d]ecreased reflexes are not consistent or recognized as being part of diabetic neuropathy, but is recognized as being consistent with a motor neuropathy."  

Additionally, the April 2016 VA examination report noted the examiner's inability to account for the "mild incomplete paralysis of the lower extremities and various sensory deficits in all extremities in 11/2011 examination ... without resorting to mere speculation...."
 
Significantly, however, the Veteran's representative has identified (in a May 2016 written brief) pertinent medical information that appears to directly contradict the premise of the April 2016 VA examiner's conclusions.  Specifically, the Veteran's representative directs attention to an information page regarding diabetic neuropathies presented the National Institute of Diabetes and Digestive and Kidney Diseases (https://www.niddk.nih.gov/health-information/diabetes/preventing-diabetes-problems/nerve-damage-diabetic-neuropathies) that clearly states that diabetic neuropathy "can involve the ... motor ... nervous system[]," including "weakness," and also that diabetic neuropathy can include "[f]ocal neuropathy" affecting "[a]ny nerve in the body."
 
In light of the conflicting indications of record, including most recently between the April 2016 VA examiner's medical opinion and the identified information from the National Institute of Diabetes and Digestive and Kidney Diseases, the Board sought a new medical opinion to support informed appellate review by addressing the essential questions at issue while addressing and reconciling the conflicting indications already of record.

The resulting VHA medical opinion, dated in October 2016 and added to the claims-file in August 2017, presents the opinion of a board certified neurologist addressing this matter in significant medical detail.  The VHA neurologist explains that the medical information page referenced by the Veteran's representative in the May 2016 brief is "not a medical article but is written for the lay audience.  The information is well known to me at an advanced level due to specialty training, board certification, and many decades as a neurologist."

The VHA medical opinion explains that the neurological questions associated with this case involve such complexity and nuance as to exceed the competence of some of the medical professionals previously attempting to assess the Veteran's neurological status.  The Board finds that the lengthy rationale presented by the VHA neurologist, based upon the detailing of pertinent medical principles applied to the facts of this case, is persuasive and thoroughly explained.  On the basis of that analytical rationale, the VHA expert concludes: "What the veteran has is an essentially normal neurological examination with findings of a mild pure motor neuropathy in the legs....  The weight of the medical literature does not support that this type [of] neuropathy is associated with diabetes mellitus."  Furthermore, the VHA neurologist-expert explains that "to have a pure motor neuropathy be due to diabetes is of vanishingly small probability that is far less than 50%."  The VHA neurologist-expert describes that "[t]he entire neurological picture including physical and neurological examination and nerve conduction studies supports that the veteran has a pure motor neuropathy of the bilateral lower extremities," "[t]he weight of the medical literature supports that his condition is most likely idiopathic and not related to diabetes at all," and "[t]here is no evidence for the presence of any neuropathy due to the veteran's service-connected diabetes mellitus type II."  The VA neurologist-expert emphasizes, in summation, that review of all of the pertinent medical documentation shows that "there is no pathology or diagnosis of diabetic neuropathy.  There is neither a chronic nor a disabling neuropathy at this time as a complication of the veteran's service-connected diabetes."

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for diabetic neuropathy of each extremity throughout the period on appeal (in effect, restoring the 10 percent rating that was in effect prior to the reduction effective August 6, 2014).  Although there is significant evidence indicating that the Veteran's neuropathies are not related to his service-connected diabetic pathologies, the evidence does not clearly indicate that the Veteran previously had a diabetic neuropathy that has resolved; rather, significant evidence on this matter suggests that the Veteran may have never had diabetic neuropathy but rather has had neuropathies of separate non-service-connected etiologies.  However, the Veteran is entitled to the benefit of his previously adjudicated and established award of service connection for diabetic neuropathy of each extremity; that award has not been severed.  The Board finds that the most reasonable approach to this matter is to continue to accept that the Veteran's established service-connected diabetic neuropathy has existed (as finding that the service-connected disability has never existed would be a finding adverse to the Veteran and arguably beyond the scope of rating question before the Board for appellate review).  The Board observes that the RO's reduction of the 10 percent ratings for each neuropathy of each extremity was based essentially upon a single VA examination (dated in August 2014).  Although evidence following the August 2014 effective date of the reductions show that medical professionals have been unable to confirm peripheral neuropathy, such evidence also suggests that the medical professionals believed that the Veteran has never had diabetic peripheral neuropathy (as expressed in the April 2016 VA examination report), and this is a factual predicate that the Board is unable to accept in light of the Veteran having already established entitlement to service connection for diabetic neuropathies in each extremity.  The Veteran has continued to provide competent reports of symptom experiences generally consistent with those previously associated with his service-connected diabetic neuropathy prior to the reduction.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the established mild peripheral neuropathy of each extremity that existed prior to August 2014 is not clearly shown to have ceased to exist or to have undergone a sustained improvement to a non-compensable level of severity; with that resolution of doubt in the Veteran's favor, the Board finds that a 10 percent rating for diabetic peripheral neuropathy of each extremity is warranted from August 6, 2014, consistent with the 10 percent ratings that were in effect for diabetic peripheral neuropathy prior to that date.

The Board must then turn consideration to the question of whether diabetic peripheral neuropathy of any extremity warrants a rating in excess of 10 percent at any time during the period on appeal.  The Board finds that no rating in excess of 10 percent for any extremity is warranted in this case.  April 2008 VA neurological testing revealed "[m]ild generalized motor neuropathy in lower extremities," "[l]eft ulnar focal neuropathy at the elbow, w[ith] slowing of motor conduction, and distal sensory axonal degeneration."  The October 2010 VA examination report shows that the neuropathies of the bilateral upper and lower extremities were "mild" in each instance.  The November 2011 VA examination report shows "[n]o functional limitations" resulting from the "mild" diabetic neuropathy of the upper extremities, and "[m]inimal functional limitations" resulting from the "mild" diabetic neuropathy of the lower extremities.

The April 2008 objective neurological testing results were further discussed by a medical professional in the November 2010 VA examination report; the medical professional characterized the April 2008 test results as showing "mild ulnar nerve neuropathy" and "mild motor neuropathy, lower limbs."  The November 2010 VA examination report furthermore described more recent examination results as "normal" for both upper and both lower extremities, and diagnosed "[m]ild subjective neuropathy" of the lower and the upper extremities.  The August 2014 and April 2016 VA neurological examination reports each document "[n]ormal neurological examination" findings.  The October 2016 VHA expert opinion discusses the pertinent documentary medical evidence of record, including but not limited to that evidence discussed in this decision (and including the medical literature cited by the Veteran), and explained in detail that the Veteran's various reflex testing results have consistently shown "that the veteran has normal deep tendon reflexes" despite those reflexes being somewhat variant from the baseline of other patients.  The October 2016 VHA expert's report furthermore explains that "[s]ome of the veteran's examinations have used monofilament testing and are thus quite probably not accurate," and discusses "a high index of suspicion that apparent small changes over time are not completely valid representations of sensory function."  In line with a further substantial discussion of the evidence and medical principles, the October 2016 VHA expert's report concludes that "[w]hat the veteran has is an essentially normal neurological examination with findings of a mild pure motor neuropathy in the legs."  Even assuming, for the sake of this rating analysis only, that all of the neuropathy may be considered part of a service-connected pathology, the evidence shows no more than a "mild" degree of neuropathy impairment in any extremity at any time.

The Board recognizes that the Veteran has testified that he experiences more significant impairment associated with peripheral neuropathies than other evidence of record reflects.  In a November 2017 affidavit, the Veteran describes that "the pain in my legs became too much to bare [sic]," "I would rate the pain I experience daily due to neuropathy as an 8 or 9 out of 10," with frequent flare-ups during which "pain is at a 10 out of 10."  The Veteran also describes "weakness in my arms and legs, and I have difficulty getting in and out of the shower" in addition to needing "to sit on my bed and take my time when getting dressed in the morning."  He reports that he "often drop[s] things due to the weakness in my upper extremities," and attributes a recent leg injury to having fallen due to instability from the peripheral neuropathy.

The Board has reviewed the Veteran's testimony and contentions carefully, and notes that the Veteran is competent to present lay testimony describing his experiences of pain, weakness, and instability (although not necessarily competent to attribute those experiences to a particular neurological diagnosis).  However, the Board must consider the credibility of the Veteran's testimony in light of the fact that it appears to be in conflict with the objective medical evidence that has shown no more than mild impairment of any extremity.  The Board notes that the Veteran's November 2017 affidavit states generally that "my service-connected conditions have worsened," he does not indicate any worsening that has occurred specifically since the most recent pertinent VA examination; indeed, the Veteran specifies that "the pain in my legs became too much to bare [sic]" while he was employed in the 1980s.  Because of the conflict between the  Veteran's testimony and the conclusions of medical professionals evaluating the Veteran's peripheral neuropathies, the Board has carefully considered the credibility of the Veteran's testimony.  

As discussed above, in the section of this decision concerning his PTSD, the Veteran has been noted by several different experts to have been demonstrably misrepresenting and exaggerating symptoms in subjective reports.  The demonstration of the misrepresentation largely features the Veteran's description of psychiatric symptoms, but there is additional indication of misrepresentation of neurological symptoms as well.  A December 2011 VA treatment report noted that the Veteran "sits and for a brief time he demonstrates some tremor of the right upper extremity, but, this lapses with discussion."  This report goes on to explain that "the veteran has an unusual fine mild amplitude tremor of the upper extremities, which alternates with attention, suggesting this is a voluntary act."

The Board concludes that the Veteran's subjective report of his symptoms is not reliably credible, and thus the Veteran's testimony describing symptomatic impairment beyond that supported by the medical evidence does not provide a basis for assignment of increased ratings in this case.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Board notes that the Veteran's testimony in this regard is self-serving (if accepted, it would support his appeal for disability benefits).  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

Based on the evidence of record, the Board concludes that a rating in excess of 10 percent is not warranted for the Veteran's service-connected diabetic neuropathy in any extremity.  The preponderance of the evidence indicates that while the Veteran experiences no more than mild incomplete paralysis of any pertinent nerve in any extremity, he has not experienced a severity of symptomatology that more nearly approximates moderate incomplete paralysis.

The Board additionally observes that this case has raised some question as to whether the Veteran has separate neuropathy diagnoses that include both service-connected (diabetic neuropathy) and nonservice-connected (other neuropathies of other etiologies, including motor neuropathy).  For the purposes of the rating analysis in this decision, the Board has not needed to resolve this question as the rating issues on appeal can be resolved without distinguishing service-connected versus non-service-connected impairment; the outcome is the same even if all peripheral neuropathy is considered to be service-connected for the purposes of this analysis.  The Board draws no formal conclusion at this time as to whether the Veteran suffers any non-service-connected neuropathy of an etiology distinct from the Veteran's diabetes.

Neither the Veteran nor his representative has raised any other issues arising from the peripheral neuropathy rating claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board here grants the Veteran's appeal to the extent that it finds an increased 10 percent rating is warranted for the Veteran's diabetic neuropathies of each extremity (four separate 10 percent ratings) for the period from August 6, 2014 (in effect, restoring the 10 percent ratings that were reduced to 0 percent as of that date).  The Board finds that no rating in excess of 10 percent is warranted for any extremity during any portion of the period on appeal.  To the extent that any further increase in the compensation for diabetic neuropathies is denied, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

It is the established policy that Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

For the period prior to May 15, 2006, the Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, were: PTSD, rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; tinnitus, rated 10 percent disabling; pes planus, rated 0 percent disabling; bilateral hearing loss, rated 0 percent disabling; and erectile dysfunction, rated 0 percent disabling.  As a result of this Board decision, the Veteran now has established a 10 percent rating for diabetic retinopathy prior to May 15, 2006.  The combined disability rating for the period prior to May 15, 2006 was 60 percent (after accounting for the newly assigned 10 percent rating for diabetic retinopathy).  38 C.F.R. § 4.25.

For the period from May 15, 2006 to November 19, 2007, the Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, were: PTSD, rated 50 percent disabling; diabetes mellitus, rated 20 percent disabling; tinnitus, rated 10 percent disabling; pes planus, rated 0 percent disabling; bilateral hearing loss, rated 0 percent disabling; and erectile dysfunction, rated 0 percent disabling.  As a result of this Board decision, the Veteran now has established a 10 percent rating for diabetic retinopathy during this period.  The combined disability rating for the period from to May 15, 2006 to November 19, 2007 was 70 percent (after accounting for the newly assigned 10 percent rating for diabetic retinopathy).  38 C.F.R. § 4.25.

For the period from November 19, 2007 to March 21, 2013, the Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, were: PTSD, rated 50 percent disabling; diabetes mellitus, rated 20 percent disabling; tinnitus, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; peripheral neuropathy of the right upper extremity, rated 10 percent disabling; pes planus, rated 0 percent disabling; bilateral hearing loss, rated 0 percent disabling; and erectile dysfunction, rated 0 percent disabling.  As a result of this Board decision, the Veteran now is also recognized as having a 10 percent rating for diabetic retinopathy during this period.  The combined disability rating for the period from to November 19, 2007 to March 21, 2013 was 80 percent (after accounting for the newly assigned 10 percent rating for diabetic retinopathy).  38 C.F.R. § 4.25.

From March 21, 2013, onward, the Veteran has been in receipt of a schedular 100 percent rating for PTSD specifically.  An award of a TDIU based on disabilities other than PTSD would result in a statutory housebound rate.  See 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i); Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Board's analysis in this matter has included whether a TDIU may be warranted on the basis of disabilities other than PTSD during the period from March 21, 2013, onward.

The Veteran's other service-connected disabilities, as evaluated under the VA Rating Schedule, are: diabetes mellitus, rated 20 percent disabling; tinnitus, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; peripheral neuropathy of the right upper extremity, rated 10 percent disabling; pes planus, rated 0 percent disabling; bilateral hearing loss, rated 0 percent disabling; and erectile dysfunction, rated 0 percent disabling.  As a result of this Board decision, the Veteran now is also recognized as having a 10 percent rating for diabetic retinopathy during this period, and each of the 10 percent ratings for peripheral neuropathy are in effect throughout this period to the present time.  The combined disability rating for the period from March 21, 2013, excluding the already 100-percent-rated PTSD, is 60 percent (after accounting for the newly assigned 10 percent ratings for diabetic retinopathy and peripheral neuropathies).  38 C.F.R. § 4.25.  

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

A claimant need not show 100 percent unemployability in order to be entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The criteria of 38 C.F.R. § 4.16 establish a flexible standard for TDIU that takes into account the claimant's individual circumstances, to include his or her education and occupational experience.  Id.  The Board cannot deny TDIU without producing evidence, as distinguished from mere conjecture, showing the claimant can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's ratings did not meet the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) prior to May 15, 2006.  The Veteran's ratings did meet the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) for the period from May 15, 2006 to March 21, 2013.  The Veteran's ratings apart from the 100 percent rating for PTSD have not met the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) for the period from March 21, 2013 onward.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  Id.; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant a TDIU on an extraschedular basis in the first instance.  Rather, the matter must be referred to the Director of the Compensation and Pension Service (Director) for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

However, the Board finds that preponderance of the evidence indicates that the Veteran's service-connected disabilities did not preclude him from securing or following all forms of substantially gainful employment prior to the award of a 100 percent rating for PTSD effective March 21, 2013.  The Board also finds that the preponderance of the evidence further indicates that the Veteran's service-connected disabilities apart from his PTSD have not precluded him from securing or following all forms of substantially gainful employment during the period from March 21, 2013.  The Board notes that the Veteran's reports of his own work history (more particularly identified below) have at various times indicated that he was worked in jobs including construction, painting, switchboard operating, and meter-reading.

In a VA Form 21-8940 submitted in October 2011, the Veteran argued:  "My service connected physical conditions, and my PTSD prevent me from working.  I take shots 3 per day for Diabetes, and I feel too exhausted to move around most days as a result of having Diabetes."  Additionally, the Veteran argued: "Although I take medication for my PTSD, I have a very difficult time being around people, and constantly feel that I can't be around them.  My hearing loss, even with hearing aid, also makes it difficult to interact with people."  The Veteran's contentions in these regards are in conflict with the medical evidence of record, and (as discussed in other sections, above) the Board finds that the Veteran's self-report of his symptom impairments in this case are not credible due to the several notations of multiple medical professionals indicating that the Veteran has demonstrably misrepresented and exaggerated his symptom reports.  The Board notes that VA examinations dated in October 2010, November 2011, and August 2014 thoroughly detail the Veteran's diabetic symptomatology and do not indicate that the Veteran's diabetes caused him to be "too exhausted to move around most days."  The Board observes that the August 2014 VA examiner noted that the Veteran reported no impediment to his activities of daily living, and otherwise presented no suggestion of disabling exhaustion due to diabetes.  A November 2008 VA audiology examination report presents the medical opinion that "the veteran's tinnitus would have no effect on employability," and also the opinion that "the functional impairment of hearing loss alone is minimal" (although it may cause some impairment "when he is not wearing his hearing aids.").  As discussed above and below, the Veteran's VA psychiatric examination reports from the time prior to the award of a 100 percent rating show that the Veteran's subjective symptom reports were misrepresentative and exaggerated, and that the Veteran did not have deficiencies in most pertinent areas; an October 2010 VA examination report noted that "[s]ocial functioning is undeterminable due to his lack of cooperation in answering questions during this evaluation, however he appears to have adequate interpersonal skills."  These facts weigh against a finding of TDIU, and the preponderance of the evidence indicates that all forms of light and sedentary employment of a substantially gainful nature are not precluded.

The Veteran underwent a number of pertinent VA examinations in connection with this claim in November 2011.  In the report of a November 2011 general medical examination focused upon several service-connected pathologies, the medical examiner found "No functional limitations" associated with the diabetes, the upper extremity neuropathies, the pes planus, and the erectile dysfunction.  The examiner found "Minimal functional limitations" associated with the lower extremity neuropathies.  Following the thorough medical examination and interview of the Veteran, the examiner opined: "In regards to SC physical disabilities[, the] Veteran should be capable of sedentary to light duty employment if he so chooses." 

In the report of a November 2011 VA audiology examination, following complete examination and interview of the Veteran, the examiner opined that the Veteran's hearing loss and his tinnitus did not impact ordinary conditions of daily life, "including ability to work."  The examiner remarked that the Veteran "may have trouble working well in very noise environments, and in environments which required him to often used non face-to-face communications equipment ... or in jobs which required a great deal of attention to high pitched sounds."  However, the examiner concluded clearly: "The veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  Many individuals with the veteran's degree of hearing loss, or worse, function well in many occupational settings."

In the report of a November 2011 VA eye examination, following complete examination and interview of the Veteran, the examiner presents an opinion that indicates that the Veteran's retinopathy, considered alone, did preclude employment for the Veteran.  However, it is clear that this statement was presented in error as (1) it is presented with no rationale explaining such a finding, and (2) the associated report shows that the Veteran's corrected vision was an unimpaired 20/20 in both eyes in all aspects with full visual field and no pertinent abnormalities or impairments upon testing associated with the "trace/mild nonproliferative diabetic retinopathy."  The Board considers it to be clear that an examination report showing essentially no functional abnormality of his eyes cannot be reasonably interpreted as indicating that the Veteran's eye health "precludes employment" under these circumstances, and the report's language indicating unemployability is an error resulting from the copying of language from the question presented to the examiner.  The Board notes that not even the Veteran's own contentions have suggested that his eyes alone are so disabled as to render him unemployable, and the Board further notes that (as discussed in the retinopathy rating analysis section of this decision, above) the medical evidence establishes that the Veteran's past "trace/mild nonproliferative diabetic retinopathy" was clinically undetectable the next month in December 2011, and has been medically established to have fully resolved as of no later than December 2012.  In light of these factors, the Board finds that the evidence does not indicate that the Veteran's diabetic retinopathy has made any significant impact contributing to rendering the Veteran unemployable.  The Veteran's contentions regarding unemployability feature the reported impact of his PTSD, his neuropathies, his diabetes, and hearing loss, but not the health of his eyes in describing the alleged impairment he contends results in unemployability.

The November 2011 VA psychiatric examination report was discussed in detail in the PTSD rating section of this decision, above.  In pertinent part, the report lists the Veteran's complete set of PTSD symptomatology as: depressed mood, anxiety, chronic sleep impairment, and flattened affect.  The VA examiner found that the Veteran was competent to manage his financial affairs.  The examining psychologist reiterated, significantly, that: "objective testing data and evidence from this examination and previous C&P exams indicates that he is over exaggerating symptoms to the extent of possible malingering."  The examining psychologist discusses that there is a "lack of objective evidence to support the Veteran's severity and frequency of reported symptoms," including following a detailed review of the claims-file and VA treatment history.  The VA examiner concluded that the Veteran's PTSD manifested in "Occupational and social impairment with reduced reliability and productivity."  The VA examiner found that the Veteran's PTSD did not manifest in "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The VA examiner also found that the Veteran's PTSD did not manifest in "Total occupational and social impairment."  Consistent with other VA psychiatric examination reports of record, this VA examination report supports a finding that the Veteran's subjective reports of psychiatric symptoms and impairment are non-credible misrepresentations and thus fail to present persuasive support for any finding of unemployability.  The VA examiner concluded: "the Veteran's symptoms of posttraumatic stress disorder alone do not preclude him from gaining or maintaining substantially gainful employment if he so cho[o]ses," noting that "[h]is symptoms of PTSD do not impact his ability to engage in physical and/or sedentary work."

The VA examiner noted that the Veteran "may experience reduced occupational reliability and productivity; but, based on the Veteran's current level of functioning and symptoms (from objective testing data), he appears capable of sedentary, flexibly scheduled employment with limited stress and responsibility and limited interaction with staff and/or customers, if applicable."  The VA examiner remarked that "[t]here is no evidence of increased severity of his symptoms or that his PTSD would impact his employability."  The VA examiner noted that "[t]he rationale for this opinion is based on information stated above, review of the Veteran's C-file, CPRS mental health records, level of symptoms, diagnostic clinical interview, test results from this examination, review of previous C&P examinations and training and experience of this examiner."  The VA examiner noted that "[r]eview of previous C&P exams for PTSD ... reveal that the Veteran has consistently been deemed as employable by four other licensed clinical psychologists."  The VA examiner also notes that prior reports indicate that the Veteran's past descriptions of his work history included "working with a power company for nine years, seven of them as a meter reader," terminated after the Veteran had difficulties with a supervisor and reprimands for attendance issues, and also "was employed [at] two shipyards and as laid off both of them."

As of March 21, 2013, the Veteran's PTSD ceased to be for consideration in a TDIU entitlement analysis as the Veteran's PTSD has been assigned a 100 percent disability rating itself from that date.  As discussed above, the Veteran's diabetic retinopathy ceased to be an active pathology or an otherwise compensable disability in December 2012, and no impairment of the Veteran's occupational functioning is associated with the Veteran's eye health in any subsequent evidence; the August 2014 VA eye examination report indicates that there was "no diabetic eye disease noted" and the Veteran's eye condition was found to not impact his ability to work.

Another August 2014 VA examination report shows "normal" neurological findings with regard to the claimed peripheral neuropathies, with the examiner's conclusion that the Veteran's "reported symptomatology and today[']s clinical examination is inconsistent with claimed diagnosis of polyneuropathy."  The August 2014 VA examination report shows the examiner's finding that the Veteran's diabetes and its complications do not impact his ability to work, with "[n]o functional limitations" associated with the diabetes or with the Veteran's "subclinical" peripheral neuropathy.  The August 2014 VA examination report findings weigh against finding service-connected impairment rendering the Veteran unemployable.

April 2016 VA examination reports show that (1) neurological inspection of the Veteran's neuropathies again resulted in a "[n]ormal neurological examination" revealing no impact upon the Veteran's ability work, and (2) the "Veteran had no diabetic retinopathy at this examination.  He has good visual acuity."  These findings weigh against finding service-connected impairment rendering the Veteran unemployable.

The Veteran's November 2017 affidavit presents asserts: "I have been unable to obtain and maintain substantially gainful employment since I stopped working in 1988 due to my service connected diabetes mellitus type II, peripheral neuropathy of all extremities, and posttraumatic stress disorder ("PTSD")."  The Veteran reports that "I last worked as a painter until the severe symptoms of my conditions forced me to stop....  I would often need to leave jobs unfinished as the pain in my legs became too much [to] bare [sic] and I couldn't get along with other."  The Board notes that the severity of the Veteran's disabilities in the 1980s is not directly pertinent to the determination of his entitlement to a TDIU at this time (the period for consideration does not date back to the 1980s).  Even if that were not so, however, the Board has discussed above that the Veteran's testimony regarding the severity of his neurological and psychiatric impairments is not credible in this case and does not establish an adequate basis for an award of increased disability benefits.  The medical evidence of record conflicts with the Veteran's own description of impairments, and considering the non-credibility of the Veteran's testimony, the Board finds the medical evidence of record to be more persuasive.  The November 2017 affidavit goes on to describe more recent impairment in more detail, but for the same reasons as discussed above the Board finds that the Veteran's testimony is not credible and does not establish entitlement to benefits in the face of the more persuasive contrary medical evidence.

The Board notes that it received a copy of the Veteran's Social Security Administration determination dated in February 2006 which found the Veteran to be disabled as of April 2004.  His disabilities included diabetes, sensorineural hearing loss, status post fractures of both legs, PTSD, and major depressive affective disorder.  The SSA decision noted the Veteran had at least a high school education.  He reported last working as a construction worker.  He last worked full time in 1988, and worked part time as a laborer/painter from 1988-1997.  The Veteran's October 2011 VA Form 21-8940 shows that he additionally had two years of college education.  A May 2011 report of a vocational specialist additionally shows that the Veteran has additionally worked as a switchboard operator.  The Board finds that this history does not indicate that the Veteran is suited only for heavy manual labor or is unsuited for certain sedentary or light manual labor (such as painting).

At a May 2006 VA examination, moderate PTSD symptomatology was noted.  The examiner opined that the Veteran's PTSD would not have any significant effect on his ability to carry out work responsibilities, but that he "would be concerned about" the Veteran's irritability, and consequent inability to interact with other people.  However, he stated that the Veteran "would probably be able to function in some capacity in which he would not have to interact a great deal with other people."  The June 2006 diabetes mellitus examination report indicated that the Veteran's diabetes was poorly controlled and "will likely affect adversely" his employability.  His other medical conditions were fairly stable and did not adversely affect his employability.

The audiologist who conducted the Veteran's audio examination that same month found that although his hearing loss was described as "moderate-severe," it should have "minimal" effect on functioning.  With the use of hearing aids, the audiologist opined that the Veteran would hear "very well"; however, his understanding of speech "may be" further impaired where background noise is present.

During his April 2008 Videoconference hearing, the Veteran testified that he was not able to get along with anyone.  He last worked at a shipyard and lost his job due to a physical altercation.  He did not subsequently seek any other work.  He testified that if he were an employer he would not hire himself.  The Veteran's self-described common law wife submitted a sworn statement in June 2009 wherein she stated that the Veteran was not employable due to diabetes and PTSD, citing her observation of the Veteran's "mood swings," "[t]he medication that he is forced to take," and the "fear for his safety and, the safety of others."  The Board has considered the lay testimony in this case, but notes that the Veteran has been repeatedly medically evaluated by professional experts who have determined repeatedly that the Veteran's psychiatric pathology does not manifest in a significant safety risk to the Veteran or to others, and who have noted no occupational functional impairment associated with the Veteran's medications.

In November 2008, a VA physician reviewed the claims folders and found that the Veteran would be capable of a sedentary to light duty occupation based on his service-connected diabetes mellitus with mild peripheral neuropathy, his diabetic neuropathy with vision corrected to 20/20, and his pes planus and erectile dysfunction which caused no functional limitations.  A December 2008 audiologist found that the Veteran's service-connected tinnitus would have no effect on his employability, and that his hearing loss disorder should cause only minimal limitations.  The audiologist's findings were very similar to those of the audiologist in 2006.  The only significant impact on employability seemed to concern "employment involving substantial telephone use" which she described as "difficult."  A VA optometrist found that the "diabetic retinopathy right eye" was "not visually significant at this time and would not contribute to unemployability."

A February 2009 PTSD examiner noted that the Veteran's performance on a symptom validity test was significantly worse than would be expected by mere chance strongly suggesting intentionally poor effort on his part.  The results corroborated the results of the current gold standard instrument for the assessment of response style and "strongly suggest that his response style in the current exam involved the intentional or deliberate feigning or exaggeration of symptoms."  The examiner concluded that the Veteran did not have total occupation and social impairment due to PTSD and that PTSD did not result in deficiencies in areas like work and family relations.  However, the examiner found that the Veteran's reported disturbances in motivation and mood and difficulty in establishing and maintaining work and social relationships would likely cause reduced occupational reliability and productivity.  In a May 2009 addendum, the VA examiner noted that his opinion that individual unemployability was not caused by or a result of PTSD was based on his examination, a review of the DSM-IV PTSD criteria, and a review of the claims folders.  From a perspective of his PTSD symptoms exclusively, he found that the Veteran appeared to be capable of gainful employment "at a wide variety of occupations."

A March 2010 VA psychiatry outpatient treatment record noted that the Veteran gave a medical history of "being run over by a MVA in Vietnam and broke both his legs" and that he was "unable to work."  The psychiatrist noted in the record "pt unable to work due to PTSD, DM, chronic pain and trouble walking; uses cane to ambulate with difficulty."

An October 2010 VA PTSD examination report, prepared by a different VA examiner than conducted the February 2009 VA PTSD examination, indicates that there had been "[n]o significant change in psychosocial functional status since last C&P [VA rating examination] which was in 2009 for PTSD."  The October 2010 VA examination report shows that when quantitative psychometric assessment testing was conducted, the "Veteran was observed filling out the answer sheets without reading the questions."  Consequently, the examining psychologist determined that "[b]oth instruments, PAI and TSI, were invalid administrations."  The VA examiner explained that "[s]ocial functioning is undeterminable due to his lack of cooperation in answering questions during this evaluation, however he appears to have adequate interpersonal skills."  The October 2010 VA examiner further expressly responded to a questionnaire with clear answers indicating that there was not "total occupational and social impairment due to PTSD signs and symptoms," and there were not "deficiencies in the following areas (judgment, thinking, family relations, work, mood, or school)" resulting from "PTSD signs and symptoms."

A November 2011 VA examination report, by another VA examiner, describes again that "[t]est results from this examination and previous examinations are invalid based on Veteran responding to test items in a random manner without reading the questions."  The November 2011 examining VA psychologist explains that the Veteran "is very difficult to evaluate and he is not forthcoming regarding the truth or extent of his symptoms leading examiners no option except to conclude that his symptoms are not as severe as he is reporting."  The VA examiner discussed that the "Veteran completed the Trauma Symptoms Inventory as a part of this evaluation," but that "[h]is test results are invalid as a result of over endorsing symptoms and endorsement of symptoms that are not typical of PTSD."  The VA examiner explained that one of the "invalid" test results was actually "impossible to obtain without total random answering of test questions."  The VA examiner notes that "[t]hese test results are consistent with previous test results from C&P exams for PTSD dated 02/02/09 and 10/15/10."  Notably, the VA examiner stated that "[t]here is no objective evidence to support the symptoms of or diagnosis for PTSD," whereas "malingering of severity of symptoms is strongly suspected."  The VA examiner noted that the Veteran last reported for a medication management appointment in June 2011 "with his psychiatrist who states that the Veteran continues to report problems with nightmares but his mental status is otherwise normal," and that the "Veteran's Psychosocial and Environmental Problems are 'mild'."

The November 2011 VA examiner reiterated, significantly, that: "It is apparent from review of his C-file and CPRS mental health records that this Veteran suffers from symptoms of PTSD; however, objective testing data and evidence from this examination and previous C&P exams indicates that he is over exaggerating symptoms to the extent of possible malingering."  The examining psychologist discusses that there is a "lack of objective evidence to support the Veteran's severity and frequency of reported symptoms," including following a detailed review of the claims-file and VA treatment history.  The VA examiner concluded that the Veteran's PTSD manifested in "Occupational and social impairment with reduced reliability and productivity."  The VA examiner found that the Veteran's PTSD did not manifest in "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The VA examiner also found that the Veteran's PTSD did not manifest in "Total occupational and social impairment."

The November 2011 VA examiner concluded "that the Veteran's symptoms of posttraumatic stress disorder alone do not preclude him from gaining or maintaining substantially gainful employment if he so cho[o]ses," noting that "[h]is symptoms of PTSD do not impact his ability to engage in physical and/or sedentary work."  The VA examiner remarked that "[t]here is no evidence of increased severity of his symptoms or that his PTSD would impact his employability," and noted that "[r]eview of previous C&P exams for PTSD ... reveal that the Veteran has consistently been deemed as employable by four other licensed clinical psychologists."

The Veteran argues that his SSA determination and the March 2010 VA psychiatrist's opinion support his claim and therefore TDIU should be granted.  However, both the SSA disability determination and the March 2010 outpatient treatment record based their findings that the Veteran was disabled and unemployable based on nonservice-connected (i.e., bilateral leg injuries) as well as service connected disabilities.  Further, the opinion of the March 2010 physician is based on incorrect facts.  While the Veteran reported to that physician that he broke both his legs in a motor vehicle accident in Vietnam, the service treatment records show that he only suffered abrasions on the legs after being hit by a truck and was released from the hospital after being held only a few days for observation.

Further, October 2004 X-ray findings of the legs were normal; in other words, recent X-rays revealed no objective evidence of old fractures.  As the March 2010 finding as to the severity of the Veteran's non-service-connected leg condition and his unemployability is based on an inaccurate factual premise, it is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Veteran himself believes that he has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  At his hearing in April 2008, he described how his attitude and problems with people led to multiple job dismissals and job changes.  He attributed such problems to his PTSD.  Nevertheless, the lay testimony of the Veteran and his wife in this regard is outweighed by the assessments of medical professionals of record who considered his various disorders and provided evaluations as to his ability to work.  Further, based on his misrepresentations documented in VA treatment reports (including his March 2010 and December 2011 psychiatric treatment visits) and based on the results of psychological tests for validity in February 2009, October 2010, and November 2011 showing misrepresentation / exaggeration of symptoms, the Board finds that the Veteran is not credible to the extent he provides history or describes the severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Board notes that the Veteran's testimony in this regard is self-serving (if accepted, it would support his appeal for disability benefits).  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

Further, and significantly, the preponderance of the medical evidence is against the claim.  Taken together, the medical, audiological, and psychiatric / psychological assessments in 2006, 2008, and 2009 reveal that the Veteran is not unable to obtain or maintain substantially gainful employment, consistent with his education and occupational experience, due to his service-connected disorders.  His service-connected tinnitus, erectile dysfunction, and pes planus have been assessed by medical professionals as having no impact on employability, and all his medical conditions combined result in him being capable of sedentary or light duty employment, which covers a wide range of jobs, including jobs compatible with the Veteran's education and history suited to some sedentary or light physical labor duties.  Further, his hearing loss has been deemed to limit employment only minimally, with the exception of a job requiring a lot of time on the telephone.  Finally, his PTSD, while it would likely cause reduced occupational reliability and productivity, would not cause total unemployability.  In fact, the competent medical evidence suggests that, despite his PTSD, he was capable of gainful employment "at a wide variety of occupations" and that his functioning would be better with employment where "he would not have to interact a great deal with other people."  The shown level of interference with employability from PTSD prior to March 21, 2013 was not sufficiently severe such that the minimal degree of interference with employability from other service-connected disabilities resulted in an aggregated impairment rendering the Veteran unemployable.

The December 2010 JMR in this case indicated that the Board must "attempt to reconcile the divergent findings of the February 2009 VA psychiatric examination regarding the impact of Appellant's service-connected PTSD on his ability to maintain substantially gainful employment."  The JMR found that: 

The February 2009 VA examiner appears to provide conflicting information regarding the impact of Appellant's service-connected PTSD on his ability to maintain substantially gainful employment.  In particular, in a May 2009 addendum to the February 2009 VA examination [report], the examiner noted that Appellant was capable of being 'gainfully employed at a wide variety of occupations' based on his PTSD symptoms exclusively....  No rationale for this opinion was provided.  However, on examination in February 2009, the examiner noted that Appellant was currently unemployed and reported that he had not worked in 20-25 years.  The examiner also indicated that Appellant had disturbances of motivation and mood, as well as 'difficulty in establishing and maintaining effective work and social relationships' and that these symptoms 'would likely cause reduced occupational reliability and productivity if he were currently employed.'

To address these concerns, the Board finds that the February 2009 VA examiner did provide a limited statement of rationale for the medical opinion provided, citing "DSM-IV guidelines, the Veteran's C-File, and the exam conducted on 02/03/09."  The February 2009 VA examination report clearly describes that the VA examiner's ability to assess the Veteran's actual impairment in greater detail was obstructed by the Veteran's own apparent "feigning of symptoms" with testing results indicating "a 100% probability of having feigned or exaggerated [his] subjectively reported psychiatric symptoms."  Further testing results "strongly suggest that his response style in the current exam involved the intentional or deliberate feigning or exaggeration of symptoms."  Subsequent VA examination reports prepared by different professional experts reach similar conclusions regarding the Veteran's misrepresentation of symptoms.  The February 2009 VA examiner makes clear that detailed assessment of functioning (such as for assignment of a GAF score) "is speculative due to the results of objective testing" revealing that the Veteran was misrepresenting his symptomatology.  Under these circumstances, the Board is satisfied with the adequacy of a medical opinion expressing that the findings do not support a finding of sufficient impairment to render the Veteran unemployable.  The Board finds that the VA examiner's report reflects that all appropriate and reasonable steps to obtain the information needed to identify all pertinent psychiatric impairment were completed, but due to the Veteran's misrepresentation of symptoms no psychiatric impairment resulting in unemployability was properly supported by the examination.  The Board finds the basis for the opinion to be clear and adequate for the purposes of appellate review in this case.

In addition, the Board finds that the statements identified by the JMR as potentially conflicted are, in fact, not actually in conflict.  The February 2009 VA examiner states (in the addendum to original report) that the Veteran's shown PTSD impairment does not prevent him from gainful employment in a wide variety of occupations.  This statement is compatible with the VA examiner's remark noting that the Veteran had not worked in the prior 20-25 years; a showing of prolonged unemployment does not logically require a finding of incapacity for employment.

The February 2009 VA examiner's finding that the Veteran's PTSD did not prevent gainful employment is also not in conflict with the examiner's finding that the Veteran experienced "difficulty" establishing and maintaining work and social relationships and that such symptoms "would likely cause reduced occupational reliability and productivity if he were currently employed."  Difficulties and reductions in occupational functioning do not logically require a finding of incapacity for employment.  Indeed, the VA examiner's findings are expressly contemplated in the language of the schedular criteria for a 50 percent rating for PTSD; if those same findings compelled a finding of unemployability, then the schedular criteria would be essentially meaningless.  Accordingly, the Board finds that the February 2009 VA examiner's opinions are not conflicting or self-contradictory.  The February 2009 VA examiner presents clear, coherent, and consistent findings reasonably indicating that the Veteran's PTSD manifested in impairment that reduced the Veteran's occupational functioning to the extent contemplated by a 50 percent schedular rating, but did not manifest in further impairment rendering him unemployable.

The December 2010 JMR also directed the Board to consider "that none of the examinations relied upon by the Board addressed the combined impact of all of Appellant's service-connected disabilities on his ability to obtain and maintain substantially gainful employment."  Significantly, case law emerging after the December 2010 JMR has made clear that such an examination addressing collective impact is not necessary in this case.  VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.

In this case, for all periods prior to March 21, 2013, the Veteran's PTSD has been central to the Veteran's claim of entitlement to TDIU (both from supporting lay statements and by virtue of being the most disabling service-connected disability by schedular rating).  The fact that the Veteran's own report of PTSD symptomatology has been found noncredible and unreliable prevents the Veteran's subjectively reported symptoms from being considered valid factors in consideration of potential unemployability.  The Board otherwise finds that the remainder of the Veteran's disabilities have each been medically shown to manifest in impairment that is no more than minimally impactful upon employability, with no collective reading of all of the pertinent evidence suggesting that the combined effects of the service-connected disabilities have rendered him incapable of substantially gainful employment.  The Board finds that the evidence in this case does not raise a need for any additional medical opinion to aggregate the minimal impacts upon employability from each of the Veteran's service-connected disabilities apart from PTSD.

The Board finds that for the periods prior to March 21, 2013, the Veteran's shown impairments from PTSD causing difficulty in relationships and reduced reliability combined with his other service-connected disabilities manifesting in minimal hearing loss (rendering "substantial" telephone use to be "difficult") did not aggregate in combined impairment precluding substantially gainful employment consistent with the Veteran's 2 year of college education and history of working in light physical labor (such as painting).  The Board finds that for the periods following March 21, 2013, the disabilities apart from the (now 100 percent rated) PTSD did not change in any manner that indicates that they have otherwise come to aggregate in combined impairment precluding substantially gainful employment consistent with the Veteran's 2 year of college education and history of working in light physical labor (such as painting).

The Board notes that in making these findings, it has considered the Veteran's employment and educational background in accordance with the directives of the December 2010 JMR, and that although the JMR asserted that the Veteran had only "a high school education," the Veteran's October 2011 VA Form 21-8940 has since clarified that he also has had two years of college education obtained prior to the period on appeal.  The JMR otherwise noted that the Veteran's "occupational background is limited to working as a construction worker and part time laborer/painter in the late 1980s and 1990s."  The Board finds that the Veteran's history does not establish any limitation that would serve as a basis for concluding that the Veteran has been rendered incapable of employment involving sedentary tasks or light physical labor (such as painting) by his service-connected disabilities.

The Veteran's representative submitted a "Vocational Assessment" document in May 2011 in support of the TDIU claim.  This document presents findings of a vocational consultant informed by interview of the Veteran.  The report confirms that the Veteran has two years of college education, and "has a work history as a switchboard operator until 1972, a tree trimmer and meter reader for the Alabama Power Company from 1972-81, and a painter with Bender Shipyard from 1986-88 ...."  The Board finds that this history again does not establish any limitation that would serve as a basis for concluding that the Veteran has been rendered incapable of employment involving sedentary tasks or light physical labor (such as painting) by his service-connected disabilities.

The May 2011 vocational assessment presents conclusions supporting the Veteran's claim of entitlement to TDIU to the extent that the author asserts that the Veteran's "PTSD, Diabetes Mellitus, and bilateral hearing difficulty have resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since at least 1988...."  However, the vocational specialist's opinion relies upon a rationale that cites, in pertinent part: "His PTSD renders him unable to deal with typical work setting pressures" and that "the records as well as [the Veteran]'s self-report show he could no longer" function in a work setting adequately.  This opinion is not probative because it expressly relies upon the Veteran's self-report of his psychiatric impairment to establish central aspects of its rationale, and the Veteran's self-reports of his psychiatric impairment during the period for consideration were repeatedly demonstrated to be noncredible inaccurate misrepresentations.  Additionally, the vocational specialist asserts that "the records" show the level of psychiatric impairment that the Veteran's self-report describes, but the Board finds that this is incorrect.  The vocational specialist is not shown to be medically competent to draw his own conclusions assessing the severity of the Veteran's psychiatric symptoms and impairment, and the competent psychiatric evidence of record opposes the vocational expert's assertions in this regard.  The February 2009, October 2010, and November 2011 VA examiners each found that the Veteran's subjective reports of psychiatric symptoms were inaccurate exaggerations and none of them otherwise found impairment that rendered the Veteran was entirely incapable of occupational functioning.  The only competent evidence that suggested such psychiatric impairment prior to March 21, 2013 is the March 2010 psychiatry outpatient treatment record that remarked that the Veteran was unable to work due to "PTSD, DM, chronic pain and trouble walking," but this opinion is not probative because it was based on an incorrect factual predicate, as discussed above.

The May 2011 vocational specialist's opinion relies upon noncredible testimony from the Veteran and its rationale is further contradicted by the most probative competent medical evidence regarding the Veteran's mental health during the pertinent period.  As the May 2011 vocational specialist's opinion as to the severity of the Veteran's service-connected disabilities and his unemployability is based on an inaccurate factual premise, it is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

For the reasons and bases discussed, the Board finds that there is a preponderance of evidence against awarding a TDIU or referring the matter for extraschedular consideration in this case, so the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Special Monthly Compensation

VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993). This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C. § 1114. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).

From March 21, 2013, onward, the Veteran has been in receipt of a schedular 100 percent rating for PTSD specifically.  The Veteran's other service-connected disabilities, as evaluated under the VA Rating Schedule, are: diabetes mellitus, rated 20 percent disabling; tinnitus, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; peripheral neuropathy of the right upper extremity, rated 10 percent disabling; pes planus, rated 0 percent disabling; bilateral hearing loss, rated 0 percent disabling; and erectile dysfunction, rated 0 percent disabling.  As a result of this Board decision, the Veteran now is also recognized as having a 10 percent rating for diabetic retinopathy during this period, and each of the 10 percent ratings for peripheral neuropathy are in effect throughout this period to the present time.  The combined disability rating for the period from March 21, 2013, excluding the already 100-percent-rated PTSD, is 60 percent (after accounting for the newly assigned 10 percent ratings for diabetic retinopathy and peripheral neuropathies).  38 C.F.R. § 4.25.  

In this case, with consideration of the above, as of March 21, 2013, the Veteran is in receipt of an award of 100 percent based solely on his psychiatric disability and in receipt of an additional 60 percent rating for other service connected disabilities.

As such, the criteria for SMC at the housebound rate under 38 U.S.C. § 1114 (s) have been met, effective March 21, 2013.


ORDER

A rating in excess of 50 percent for PTSD prior to March 21, 2013, is denied.

For the period from August 23, 2005 to December 6, 2012, a separate compensable rating of 10 percent (but no higher) for diabetic retinopathy is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period from December 7, 2012, onward, a separate compensable rating for diabetic retinopathy is denied.

For the period from August 6, 2014, onward, a 10 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

For the period from August 6, 2014, onward, a 10 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

For the period from August 6, 2014, onward, a 10 percent rating for peripheral neuropathy of the left upper extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

For the period from August 6, 2014, onward, a 10 percent rating for peripheral neuropathy of the right upper extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to a TDIU is denied.

Special monthly compensation at the housebound rate is granted, effective March 21, 2013, subject to the regulations governing payment of monetary awards.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


